DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–18 are rejected under 35 U.S.C. 103 as being unpatentable over Camp (US 2016/0288451 A1).
Camp discloses a three-layer composite material comprising outer spunbond layers (A, E) on either side of a needled, staple fiber layer (C), wherein the layers of the composite are melt-bonded together.  Camp abstract, ¶¶ 3, 24–25.  The composite material of Camp may be used as a moldable composite mat, wherein the composite mat is used an underbody shield in a vehicle.  See id. ¶¶ 2–6, 10.  The spunbond layers may comprise at least 50 weight percent polyethylene terephthalate (PET).  Id. ¶ 13. The needled layer may comprise mono-component PET staple fibers and have a basis weight ranging from 400 to 1600 g/m2.  Id. ¶¶ 16–19.  Camp fails to teach that the spunbond layers comprise PET and copolyester. 
Camp fails to teach that the spunbond layers comprise PET and copolyester.  However, Camp teaches the use of PET and a copolyester with a lower melting point, wherein the copolyester serves as a sheath component in a sheath/core binder fiber.  Id. ¶¶ 19–21.  The melting point of the PET is preferably in excess of 200oC and the melting point of the copolyester ranges from 110oC to 180oC.  Id. ¶ 21.  Accordingly, because the three layers of the Camp composite are thermally bonded together, it would have been obvious to made the spunbond layers of Camp using the PET core and sheath PET copolyester binder fibers to facilitate the melt-bonding of three layers of the Camp composite.
Claim 3 is rejected as the needled layer is “heat-shrunk” when exposed to thermal bonding.  None of the layers contain inorganic reinforcements.  See id. ¶ 17.  Camp fails to teach a bending, tensile, or tear strength according to the claimed standards.  However, Camp renders obvious the structure and composition of the claim 1 nonwoven laminate.  Thus, it is reasonable to presume that the claimed bending, tensile, and/or tear strengths are inherent to Camp nonwoven laminate.  Support for said presumption is found in the use of like materials.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed bending, tensile, and/or tear strengths would obviously have been present one the Camp product is provided.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).  
The spunbond layers of Camp preferably comprise at least 50 weight percent PET.  Camp ¶ 13.  Accordingly, if the spunbond layers are made from the bi-component copolyester/PET fibers discussed above, wherein the fibers consist of only those two polymers, spunbond layer (A, E) consist of at least 50 weight percent copolyester.  
The purpose of the spunbond layers in the Camp composite is to provide heat resistance to the composite.  Camp ¶ 14.  In fact, the composite may serve to provide heat resistance to the underbody of a vehicle exposed to temperatures of approximately 1400oF.  See id. ¶ 17.  By adding two more spunbond layers, thereby making a five-layered composite with two spunbond layers on either side of the core, further resistance to extreme vehicular temperatures would be provided.  Accordingly, it would have been obvious to the ordinarily skilled artisan to put additional spunbond layers on either side of the needled core layer.  The spunbond layers preferably have a basis weight of as low as 25 g/m2.  Id. ¶ 12.  The needled layer of the Camp composite comprises 50 weight percent mono-component PET fibers and 50 weight percent multi-component fibers.  Id. ¶¶ 30–36.
As set forth above, the spunbond layers may have a basis weight as low as 25 g/m2.  Camp ¶ 3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the spunbond layers (A, B, D, E) with a basis weight of 20 g/m2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786